In light of defendant’s lack of income or significant assets, Special Term should have granted, to the extent indicated above, those branches of her omnibus motion which sought a direction that plaintiff provide life insurance coverage and all dental and drug expenses for defendant and the infant issue of the parties, afford defendant the exclusive use of an automobile (with plaintiff to pay the costs of operating and maintaining the same), and pay an award of pendente lite counsel fees to defendant. We have considered the parties’ remaining contentions *635and find them to be without merit. Mollen, P.J., Mangano, Thompson and O’Connor, JJ., concur.